Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhat (6,123,701).
	Nezhat provides a surgical instrument comprising a generator (16) connected to first and second electrodes.  Nezhat further provides an embodiment comprising a first electrode (410 – Figure 1G) comprising a support member (412) and a flexible mesh (410) comprising a substrate that is perfused with a conductive material (col. 6, lines 36-64, for example).  A second needle electrode (420) is also provided and is configured to 
	Regarding claims 4 and 5, each mesh electrode of Nezhat has a support member (412) on either side of the mesh and extending along a perimeter of the mesh electrode (see Figures 1F and 1G).  
	Regarding claim 6, Nezhat provides a device comprising a first instrument having a first needle electrode (420) on the bottom portion, and a second instrument (i.e. top portion) having a second electrode comprising a support member (412) and a flexible mesh electrode (410) comprising a substrate perfused with a conductive material as addressed above.  The electrodes operate in opposite polarities (so a needle electrode on the bottom portion will be opposite polarity from the needle/mesh electrode on the top portion).  Again, Nezhat does not expressly disclose a shaft for providing the device to tissue, but specifically teach that the device may be made for laparoscopic insertion through the use of a shaft (Figure 5).  To have provided the Nezhat device of Figure 1G with a shaft to provide the device to a desired tissue location would have been an obvious consideration for one of ordinary skill in the art since Nezhat fairly teach it is known to attach the electrodes to a shaft for delivery to tissue.
.
 
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhat (6,123,701) in view of the teaching of Truckai et al (2005/0085880).
	Nezhat shows the flexible mesh extending between two adjacent support members, but fails to expressly disclose the mesh being wrapped around the support member.
	Truckai et al provides a similar device comprising a conductive wire mesh secured between support members (124 – Figure 23).  In particular, the wire mesh is wrapped around the support members such that support members may expand to open and support the conductive mesh.
	To have wrapped the conductive mesh of Nezhat around the support members to secure the mesh between the support members during deployment would have been an obvious consideration for one of ordinary skill in the art given the teaching of Truckai et al.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 6, 2021